UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-32171 Bimini Capital Management, Inc. (Exact name of registrant as specified in its charter) Maryland 72-1571637 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3305 Flamingo Drive, Vero Beach, Florida 32963 (Address of principal executive offices) (Zip Code) (772) 231-1400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨ Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨No ý Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date: Title of each Class Latest Practicable Date Shares Outstanding Class A Common Stock, $0.001 par value May 14, 2014 Class B Common Stock, $0.001 par value May 14, 2014 Class C Common Stock, $0.001 par value May 14, 2014 BIMINI CAPITAL MANAGEMENT, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 1 Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 1 Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2014 and 2013 2 Consolidated Statement of Stockholders’ Equity (unaudited) for the three months ended March 31, 2014 3 Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2014 and 2013 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 50 ITEM 4. Controls and Procedures 51 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 52 ITEM 1A. Risk Factors 53 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 53 ITEM 3. Defaults Upon Senior Securities 53 ITEM 4. Mine Safety Disclosures 53 ITEM 5. Other Information 53 ITEM 6. Exhibits 54 SIGNATURES 55 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, 2014 December 31, 2013 ASSETS: Mortgage-backed securities, at fair value Pledged to counterparties $ $ Unpledged Total mortgage-backed securities Cash and cash equivalents Restricted cash Retained interests in securitizations Accrued interest receivable Property and equipment, net Derivative asset, at fair value - Deferred tax assets, net - Other assets Total Assets $ $ LIABILITIES AND EQUITY LIABILITIES: Repurchase agreements $ $ Junior subordinated notes due to Bimini Capital Trust II Payable for unsettled securities purchased - Accrued interest payable Other liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES EQUITY: Preferred stock - - Common stock Additional paid-in capital Accumulated deficit ) ) Stockholders’ equity Noncontrolling interests Total Equity Total Liabilities and Equity $ $ The following table includes assets to be used to settle liabilities of the consolidated variable interest entity ("VIE"). These assets and liabilities are included in the consolidated balance sheets above.See Note 15 for additional information on our consolidated VIE. ASSETS: Mortgage-backed securities $ $ Cash and cash equivalents and restricted cash Accrued interest receivable and other assets LIABILITIES: Repurchase agreements Payable for unsettled securities purchased - Accrued interest payable and other liabilities See Notes to Consolidated Financial Statements -1- BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, 2014 and 2013 Interest income $ $ Interest expense ) ) Net interest income, before interest on junior subordinated notes Interest expense on junior subordinated notes ) ) Net interest income Unrealized gains (losses) on mortgage-backed securities ) Realized gains on mortgage-backed securities Losses on derivative instruments ) ) Net portfolio income Other income: Gains on retained interests in securitizations Other expense ) ) Total other income Expenses: Compensation and related benefits Directors' fees and liability insurance Orchid Island Capital, Inc. IPO expenses - Audit, legal and other professional fees Direct REIT operating expenses Other administrative Total expenses Net income (loss) before income tax (benefit) provision ) Income tax (benefit) provision ) Net income (loss) ) Less: income attributable to noncontrolling interests Net Income (Loss) attributable to Bimini Capital stockholders $ $ ) Basic and Diluted Net income (loss) Per Share of: CLASS A COMMON STOCK Basic and Diluted $ $ ) CLASS B COMMON STOCK Basic and Diluted $ $ ) Weighted Average Shares Outstanding: CLASS A COMMON STOCK Basic and Diluted CLASS B COMMON STOCK Basic and Diluted -2- See Notes to Consolidated Financial Statements BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited) For the Three Months Ended March 31, 2014 Stockholders' Equity Common Additional Accumulated Noncontrolling Stock Paid-in Capital Deficit Interests Total Balances, January 1, 2014 $ $ $ ) $ $ Net income - - Issuance of common shares of Orchid Island Capital, Inc. - ) - Cash dividends paid to noncontrolling interests - - - ) ) Issuance of Class A common shares for equity plan exercises - - Issuance of shares directly to employees - - Balances, March 31, 2014 $ $ $ ) $ $ See Notes to Consolidated Financial Statements -3- BIMINI CAPITAL MANAGEMENT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, 2014 and 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Stock based compensation and equity plan amortization Depreciation Deferred income tax benefit ) - (Gains) losses on mortgage-backed securities ) Gains on retained interests in securitizations ) ) Unrealized loss on interest rate swaption - Changes in operating assets and liabilities: Accrued interest receivable ) ) Other assets ) ) Accrued interest payable (8
